 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCrown Nursing Home Associates, Inc. and UnitedIndustry Workers, Local 424, PetitionerHealth Care Services Group, Inc. and 1115 NursingHome and Hospital Employees Union, a Divi-sion of 1115 Joint Board, Petitioner. Cases 29-RC-7429 and 29-RC-7434August 20, 1990DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 19, 1990,1 the Regional Director forRegion 29 issued an order sevenng case and ap-proving withdrawal of petition in Case 29-RC-7429 The order found that the Intervenor's2amendment of the petition to include the Employ-er's licensed practical nurses m a unit with theongmally petitioned-for service and maintenanceemployees, particularly in view of the substantialchange in the character of the petition, and theconsiderable increase in the size of the unit, ren-dered the Intervenor's showing of interest untime-ly, as it was supplemented by cards that postdatedthe execution of a collective-bargaining agreementbetween the Employer and the incumbent union,Local 144, Hotel, Hospital, Nursing Home andAllied Services Union, SEIU, AFL-CIO 3 Centen-nial Development Co, 218 NLRB 1284, 1285 (1985)Thereafter, Intervenor filed a timely request forreview, and Local 144 filed an opposition to theIntervenor's requestThe Board, by a three-member panel, grants theIntervenor's request for review of the Regional Di-rector's order sevenng case and approving with-drawal of petitionThe Employer and Local 144 were parties to acollective-bargaining agreement that expired in1984 After the expiration of that contract, Local144 filed several unfair labor practice charges alleg-ing the Employer's refusal to bargain for a newcontract On September 6, 1989, the Petitioner,Local 424, filed the instant petition which wasblocked by the unfair labor practice charges OnSeptember 20, 1989, 1115 filed an mtervenor'sshowing of interest m this case, and filed a petitionin Case 29-RC-7434, seeking to represent a unit ofhousekeeping and laundry employees at the Em-ployer's facilityOn January 12, the Employer and Local 144 exe-cuted a collective-bargaining agreement covenng' All dates hereinafter are 1990 unless otherwise noted2 1115 Nursing Home and Hospital Employees Union, a Division of1115 Joint Board (1115), the Intervenor in Case 29-RC-7429, is the Peti-tioner in Case 29-RC-74343 Local 144 also Intervened in Case 29-RC-7429the petitioned-for unit, effective January 1, 1990,through December 31, 1993 On January 22, thePetitioner made a wntten request to withdraw theinstant petition Subsequently, the Intervenor sup-plemented its showing of interest to establish a pe-titioner's showing, with cards that postdated theexecution of the contractThe cases were consolidated and the heanngcommenced on February 20, at which time the In-tervenor amended the petition in Case 29-RC-7429to include the Employer's licensed practical nursesOn March 19, the Regional Director severed thetwo cases,4 and granted the Petitioner's request towithdraw the petition in Case 29-RC-7429, findingthe Intervenor's showing of interest untimelyThe Intervenor contends that it requested with-drawal of its amendment seeking to add the li-censed practical nurses, and that if such requesthad been granted, its showing of interest to supportthe petition that was filed on September 6, 1989,would have been timely, notwithstandmg the Janu-ary 12 execution of a collective-bargaining agree-ment between the Employer and Local 144, cover-ing the petitioned-for employees For the reasonsset forth below, we find ment in the Intervenbr'scontentionsWe have been administratively advised that theIntervenor, by letters of March 13 and 15, request-ed that it be allowed to withdraw its amendmentFurther, we have carefully examined the recordand have found that the Regional Director did notrule on the Intervenor's request either before or inhis order of March 19 Inasmuch as there are norules prohibiting a party from withdrawing its ownamendment to a petition, at least at any time pnorto the close of a hearing, the Board grants the In-tervenor's request to withdraw its amendment toadd the licensed practical nurses to the originallypetitioned-for unitHaving granted the Intervenor's request, theBoard relies on the Regional Director's administra-tive determination that the Intervenor had submit-ted a sufficient showing of interest to support theongmally petitioned-for unit However, we reversethe Regional Director's determination that this sup-plemental showing of interest is untimely as it post-dates the collective-bargaining agreement enteredinto by the Employer and Local 144Section 11114 1(b) of the NLRB's CasehandlmgManual (Part Two, Representation Proceedmgs),provides that where a petitionmg union seeks towithdraw its petition after approval of an election4 The hearing continued on Case 29-RC-7434 and, as of the date ofthis decision, the case is pending in the Regional Office awaiting the Re-gional Director's decision299 NLRB No 70 CROWN NURSING HOME ASSOCIATES513agreement or close of hearing, and an interveningunion desires the election be held, that interveningunion may be given a reasonable period for procur-ing and submitting such interest The CasehandlmgManual specifically provides that such showingneed not antedate the approval of the agreement orthe close of the hearing By the same token, wefind that there is no requirement that such a show-ing must ,predate any collective-bargaining agree-ment executed between an employer and an incum-bent union subsequent to the timely filmg of a rep-resentation petition Such a requirement effectivelywould nullify a party's right to intervene in anelection case with only an mtervenor's showing ofinterest, as it would, in effect, require an intervenorto have a petitioner's showing from the start Anintervenor has no control over whether an employ-er and an incumbent umon execute an agreement,or whether the original petitioner subsequentlywithdraws its petition, thus, to require that the sup-plemented showing of interest predate the contractin this case would be unfair to an intervenorMoreover, to treat the collective-bargaining agree-ment between the Employer and Local 144 as abar to the Intervenor's desire to become the peti-tioning union would be contrary to the principlesset forth in RCA del Canbe, Inc , 262 NLRB 963(1982), where the Board concluded that the execu-tion of a contract between an employer and an in-cumbent union not only is not a violation of Sec-tion 8(a)(2) of the Act, but also that such a con-tract would not bar a valid representation petitiontimely filed by an outside unionAs we fmd that the Intervenor submitted atimely showing of interest m Case 29-RC-7429, weconclude that the Regional Director erred in ap-provmg the Petitioner's withdrawal of the petitionAccordingly, we reinstate the petition, declare thatLocal 1115 is to be considered a Cross-Petitioner inthat case, and remand the case to the Regional Di-rector for further appropriate actionORDERThe request of Intervenor 1115 Nursing Homeand Hospital Employees Union, a Division of 1115Joint Board to withdraw its amendment to the peti-tion in Case 29-RC-7429 is granted, the RegionalDirector's approval of the Petitioner's request towithdraw its petition is reversed, the petition is re-mstated, 1115 Nursing Home and Hospital Employ-ees Umon is declared to be a Cross-Petitioner, andthe case is remanded to the Regional Director forfurther appropriate action